UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATEISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 As of January 23, 2013 Commission File Number 000-29360 RiT TECHNOLOGIES LTD. (Translation of registrant’s name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statements on Form S-8 (File Nos. 333-90750, 333-117646, 333-141680 and 333-169241), and Form F-3 (File No. 333-183566) to be a part thereof from the date on which this report is submitted, to the extent not superceded by documents or reports subsequently filed or furnished. CONTENTS This Form 6-K of RiT Technologies Ltd. consists of the following: 2013 special shareholders meeting On January 23, 2013, RiT Technologies Ltd. (the “Company”) announced that it is convening a Special Meeting of Shareholders on Wednesday, February 27, 2013 at 10:00 a.m. (Israel time), at the offices of the Company, 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel. A copy of the press release is attached hereto as Exhibit 99.1, and incorporated by reference herein (the “Special Meeting PR”). As contemplated in the Special Meeting PR, the Company expects to mail the Notice and Proxy Statement of said special meeting and the related proxy card to its shareholders in the coming days. A copy of the proxy statement and the related proxy card are attached hereto as Exhibit 99.2 and Exhibit 99.3, respectively, and incorporated by reference herein. For the avoidance of doubt, the requisite majority for approval of the proposal in said Special Meeting is as set forth in the Proxy Statement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiT TECHNOLOGIES LTD. Date: January 23, 2013 By: /s/ Elan Yaish Elan Yaish, CFO Page 2 of 3 EXHIBIT INDEX Exhibit Number Description of Exhibit Press release dated January 23, 2013:RiT Technologies Announces a special Meeting of shareholders Notice and Proxy Statement for 2013 Special Meeting of shareholders Form of Proxy Card for 2013 Special Meeting of shareholders Page3 of 3
